Citation Nr: 0417833	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-06 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
abdominal operations, with abdominal scars and impairment of 
Muscle Group XIX, currently evaluated as 30 disabling.  

2.  Entitlement to an increased rating for postoperative 
residuals of a ruptured appendix, with adhesions of the 
peritoneum and spastic colitis, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 20 percent disabling.

5.  Entitlement to a total disability rating due to 
individual unemployability resulting from service-connected 
disabilities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 rating decision rendered by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Although the veteran had requested hearings before the RO and 
the Board, he withdrew his hearing requests in May 2003. 

The veteran, through his representative, filed a motion to 
advance his appeal on the Board's docket.  This motion was 
granted by the Board in June 2004.  

The issue of entitlement to a total disability rating due to 
individual unemployability resulting from service-connected 
disabilities is dismissed in this action by the Board, while 
the other matters on appeal are addressed in the remand that 
follows the order section of the Board's decision.





FINDINGS OF FACT

1.  In a rating decision of November 2000, the RO denied the 
veteran's claim for a total rating based on unemployability 
due to service-connected disabilities.

2.  In May 2003, prior to the promulgation of a decision in 
the appeal, the appellant submitted a written statement 
indicating his desire to withdraw from appellate status the 
issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met; therefore, the Board does not have 
appellate jurisdiction over the matter at this time.  38 
U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b)(c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  The record reflects that the 
veteran filed a timely notice of disagreement with the 
November 2000 rating decision denying his claim for a total 
rating based on unemployability due to service-connected 
disabilities.  In addition, he perfected his appeal with the 
submission of a timely Substantive Appeal following the 
issuance of the Statement of the Case.  

However, a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b).  The essential requirement under this 
regulatory provision is that the appellant indicates his or 
her desire to withdraw the appeal in writing.  A review of 
the record shows that, in a statement received from the 
appellant in May 2003, he expressed his desire to withdraw 
from appellate status the issue of entitlement to a total 
rating based on unemployability due to service-connected 
disabilities.  

Having met the requirements of 38 C.F.R. § 20.204, the 
appellant has effectively removed the issue of entitlement to 
a total rating based on unemployability due to service-
connected disabilities from appellate status.  Accordingly, 
the Board does not have jurisdiction to decide the appeal for 
this benefit.  


ORDER

The appeal for a total rating based on unemployability due to 
service-connected disabilities is dismissed.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  Regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the issues 
remaining on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant that he should submit any 
pertinent evidence in his possession.

While the veteran was provided with a November 2001 letter 
addressing the provisions of the VCAA in conjunction with 
claims for service connection, the record does not reflect 
that the RO has provided the appropriate notice under the 
VCAA in response to his claims for increased ratings for his 
service-connected abdominal condition, digestive condition, 
or varicose veins.  

The Board also notes that in the Supplemental Statement of 
the Case issued in March 2003, the RO addressed the issue of 
entitlement to a rating in excess of 30 percent for the 
postoperative residuals of a ruptured appendix with 
peritoneal adhesions and spastic colitis.  The record 
reflects that this disability was assigned a 10 percent 
rating from the day following the veteran's discharge from 
service and that the 10 percent rating remained in effect 
when the March 2003 Supplemental Statement of the Case was 
issued.  Consequently, the RO has not properly adjudicated 
the veteran's claim and the veteran has not received due 
process. 

In addition to the foregoing, medical evidence was received 
in October 2003, after the RO's most recent consideration of 
the veteran's claims.  This additional medical evidence 
documents the veteran's VA inpatient treatment for complaints 
of abdominal pain in September 2003.  The veteran has not 
waived his right to have this pertinent evidence initially 
considered by the RO.

The Board also notes that the veteran's most recent 
compensation and pension examinations were conducted in 
December 2001 for evaluation of his abdominal and digestive 
conditions and in April 2002 for evaluation of his varicose 
veins.  Since that time, the veteran has contended that his 
connected-connected disabilities have worsened.  In 
particular, he asserted that his abdominal condition causes 
him to experience fatigue, weakness, and pain.  VA outpatient 
treatment records dated after the veteran's compensation and 
pension examinations show that he required a home health care 
aide.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include a request that he submit any 
pertinent evidence in his possession.  In 
addition, he should be requested to 
provide identifying information and any 
necessary authorization for any health 
care providers who may possess records, 
not already associated with the claims 
folder, pertaining to treatment or 
evaluation of the disabilities at issue.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.  

3.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
ascertain the current severity of his 
service-connected residuals of abdominal 
surgeries with scars and impairment of 
Muscle Group XIX.  The examiner must 
review the claims folders before 
completing the examination report.  Any 
special diagnostic tests and studies 
deemed necessary should be performed.

The examiner should identify all 
currently present residuals of the 
abdominal operations and the resulting 
symptoms and functional impairment, to 
include functional impairment on repeated 
use and during flare-ups (if alleged by 
the veteran).  The examiner identify the 
involved muscle(s) and any atrophy, loss 
of power, weakness, lowered threshold of 
fatigue, fatigue pain, impairment of 
coordination and uncertainty of movement 
associated with the muscle impairment.  
The examiner should indicate whether 
there is loss of deep fascia or muscle 
substance and whether any involved 
muscles are soft and flabby.  The 
examiner should also indicate whether the 
muscles swell and harden abnormally in 
contraction.  The examiner should 
identify all associated scarring, to 
include any pain, tenderness, ulceration, 
depression and adhesion of the scarring.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for each opinion 
expressed should also be provided.

4.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current nature and extent 
of all symptoms and impairment due to the 
postoperative residuals of a ruptured 
appendix to include adhesions of the 
peritoneum and spastic colitis.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated tests and studies should be 
conducted, and all current symptoms and 
functional impairment due to the service-
connected disability should be 
identified.  

The examiner should identify all 
currently manifested residuals a ruptured 
appendix.  If peritoneum adhesions are 
manifested, the examiner should provide 
an opinion concerning their severity and 
specifically address whether there is any 
resulting obstruction.  The examiner 
should indicate whether there is delayed 
motility of barium meal and provide an 
assessment of the duration and frequency 
of any episodes of severe colic 
distension, colic pain, nausea, and/or 
vomiting associated with the disability.  
The examiner should also provide an 
assessment of the frequency and severity 
of any episodes of diarrhea and/or 
constipation.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for each opinion 
expressed should also be provided.


5.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of his 
service-connected varicose veins of the 
right and left legs.  The examiner must 
review the claims folders before 
completing the examination report.  Any 
special diagnostic studies deemed 
necessary, including Doppler studies, 
should be performed.  

The examiner should identify all current 
manifestations of the service-connected 
varicose veins, specifically addressing 
the presence or absence, frequency and 
duration of any edema, aching, fatigue, 
stasis pigmentation, eczema, ulceration, 
subcutaneous induration, and pain 
associated with the varicose veins.  The 
examiner should specifically indicate 
whether there is massive board-like edema 
with constant pain at rest and if not 
whether edema, if manifested, is relieved 
by elevation of the extremity or 
compression hosiery.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for each opinion 
expressed should also be provided.

6.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all of the pertinent evidence.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by the VA.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



